UNITED STATES DISTRICT COURT po
SOUTHERN DISTRICT OF NEW YORK | u :

 

mene ee ee eee ee eee e eee en ee ene neeenees xX Be

BYRON SANTOS, ; HRS
Plaintiff, ; me

vy, u

GOVERNOR ANDREW CUOMO, individually: ORDER |

and in his official capacity, COMMISSIONER — :

ANTHONY ANNUCCI, individually andinhis_ : 19 CV 5398 (VB)

official capacity, SUPERINTENDENT
ROBERT MORTON, JR.; and CORRECTION
OFFICER R. FELDMAN, individually and in
his official capacity,
Defendants.
~~ X

 

On December 3, 2019, defendants Anthony Annucci and Robert Morton, Jr., moved to
dismiss plaintiff’s complaint, and mailed to plaintiff, who is proceeding pro se and in forma
pauperis, copies of the motion and supporting documents. (Docs. ##22-23),

By Order dated December 26, 2019, the Court extended to January 30, 2020, plaintiff’s
time to oppose the motion. (Doc. #26).

To date, plaintiff has failed to oppose the motion or seek an extension of time to do so.
Accordingly, it is HEREBY ORDERED:
The Court sua sponte extends to March 17, 2020, plaintiffs time to oppose the motion to

dismiss. If plaintiff fails to respond to the motion by March 17, 2020, the motion will be
deemed fully submitted and unopposed.

 

If plaintiff opposes the motion, defendants’ reply, if any, shall be due March 31, 2020.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.

Dated: February 18, 2020
White Plains, NY

SO ORDERED:

Vincent L. Briccetti
United States District Judge

 
